We find that the judgment entered herein by the court below sitting without a jury is sustained by the record, except for the damages awarded, which are excessive. Accordingly the judgment appealed from is modified pursuant to subdivision 2 of section 584 of the Civil Practice Act by reducing the award for plaintiff wife to $6,000 and for plaintiff husband to $3,000 and, as so modified, affirmed (see Leonard v. Frantz Co., 268 App. Div. 144, 148). Concur— Peck, P. J., Botein, Frank and Bergan, JJ.; Cox, J., dissents and votes to reverse and dismiss the complaint upon the ground that a prima facie case was not established. Settle order on notice.